Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Applicant’s reply filed on 11/24/20 is acknowledged.  Claims 36-55 are pending. Claims 37, 38, and 49 have been withdrawn.  No claims have been amended.  Claims 36, 39-48 and 50-55 are under consideration. 

Objections Withdrawn
The objection to the Drawings is withdrawn in view of the amended drawings.
The objection to the Specification is withdrawn in view of the amended specification.

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 36, 39-48 and 50-55 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bettle, III  (US 2010/0203005; published 8/12/2010) in view of International Specialty Products (International Specialty Products, PVP-Iodine: Povidone Iodine Antiseptic Agent http://online1.ispcorp.com/Brochures/Pharma/ pvpiodine.pdf. available online 8/4/2004. Accessed 7/15/2013; previously cited).

    PNG
    media_image1.png
    294
    449
    media_image1.png
    Greyscale
Bettle III, teaches tertiary amides of the general formula (e.g. paragraph 0046 0047), which are 
	 Bettle III does not teach that the composition has a pH of 2.0 to about 3.5.  This deficiencies are made up for by the teachings of International Specialty Products.
	International Specialty Products teaches that povidone-iodine complexes are effective at a pH of 2.5-7, with an optimum between 3-6 (e.g. page 6, “pH”). 
	Regarding Claims 36, 39-48 and 50-55, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the pH range of International Specialty Products for use in the antimicrobial composition of Bettle, III.  One of ordinary skill in the art at the time of the instant invention in creating an antimicrobial hand care composition .  

Response to Arguments
Applicant's arguments filed 11/24/20 have been fully considered but they are not persuasive. 
Applicant argues, beginning on page 9, that Bettle teaches a “starter” composition that can be used to create a variety of different transdermal formulations, and are not specifically povidone-iodine compositions. Applicant continues that the Examiner has selected elements from different unrelated products to arrive at the claimed invention and there is no suggestion to combine them as required by the present claims.  This is not found persuasive.  Bettle teaches, “Povidone iodine may additionally be added to any of the aforementioned compositions in amounts effective to impart an anti-microbial benefit to the compositions”.  The fact that Bettle teaches several formulation does not teach away from selecting any individual formulation or combination. “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).  
Applicant continues that povidone-iodine is added post hoc to impart an additional property to the formulations are they are not primarily directed to anti-microbial compositions.  
Applicant further argues on page 10 that the claimed tertiary amide concentration (paragraph [0150]) describes a deep-penetrating (transepidermal) moisturizing creme, but Bettle teaches benzethonium stearamide as shallowly-penetrating (paragraph [0085]).  This is not found persuasive.  Benzethonium stearamide is recited as a preferred tertiary amide (e.g. paragraph 0048), and paragraph 0150 does not limit the structure of the tertiary amide in any way. Paragraph 0085 describes benzethonium stearamide as “penetrates shallowly”, but it penetrates nonetheless.  In addition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Applicant further argues with respect to claim 46 that the combination of PI and a quaternary ammonium salt is taught by Bettle to be inappropriate.  This is not found persuasive.  Bettle does not teach away from inclusion of a quaternary ammonium, and instead explicitly teaches its inclusion (e.g. abstract).  The paragraphs pointed out by Applicant are directed to inclusion of a hydrogel in some formulations.  

Accordingly, the rejections are maintained. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619